Citation Nr: 0324667	
Decision Date: 09/23/03    Archive Date: 09/30/03

DOCKET NO.  97-13 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from May 1969 to February 
1971.

The appeal to the Board of Veterans Appeals (the Board) was 
initially brought from action taken by the Department of 
Veterans Affairs (VA) Regional Office (RO in Waco, Texas.  
The veteran provided testimony before the undersigned 
Veterans Law Judge at the RO in October 1999, a transcript of 
which is of record.

In a decision in April 2000, the Board denied entitlement to 
service connection for refractive error, including myopia and 
hyperopia, of both eyes; and denied entitlement to service 
connection for multiple joint arthritis.  

The Board also held that the veteran's claim for service 
connection for PTSD was well-grounded, under the regulations 
then in effect, and returned the case to the RO on that issue 
for development of the evidence and consideration on the 
merits.  The RO has since continued the prior denial and the 
case has been returned to the Board on that single remaining 
appellate issue. 



FINDINGS OF FACT

1.  All evidence reasonably available and adequate for review 
of the issue on appeal has been obtained, and the VA has 
satisfied the duty to notify the veteran of the law and 
regulations applicable to his claim and the evidence 
necessary to substantiate his claim.

2.  It is not unreasonable to conclude that the veteran 
served in combat-compatible positions while assigned with 
security units in Southeast Asia in the early 1970's.

3.  The veteran's account of his claimed stressors during his 
active service are not incredible and cannot be disproved; 
the essence of his claim is corroborated by his brother who 
was concurrently on active duty in Vietnam and the inservice 
circumstances stated by the veteran are not inconsistent with 
the other evidence of record including service records.

4.  The veteran experienced mental health problems late in 
service and immediately after service which have continued to 
present; variously diagnosed in the past, he now is diagnosed 
as having PTSD.

5.  Credible evidence and medical opinion sustains that the 
veteran's now diagnosed PTSD is a result of his experiences 
during Southeast Asia Theater wartime service.



CONCLUSION OF LAW

PTSD is reasonably shown to be the result of the veteran's 
active service.  38 U.S.C.A. §§ 1110, 5103 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304(f) (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  The new law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duty to assist 
claimants in the development of their claims.  First, the VA 
has a duty to notify the appellant and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim. 38 U.S.C.A. §§ 5102 and 
5103 (West 2002).  Second, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law. See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim.  The Board 
concludes the discussions in the rating decisions, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs), and letters sent to the veteran informed 
him of the information and evidence needed to substantiate 
the claim and complied with the VA's notification 
requirements.  The RO also supplied the veteran with the 
applicable regulations in the SOC and SSOCs.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  All relevant evidence identified by the veteran 
was obtained and considered.  The claims file contains the 
veteran's service medical records.  The post-service 
treatment records have also been obtained.  And 
comprehensive, extensive development of the evidence to 
include verification of stressors and psychiatric assessments 
has been undertaken and reports are now of record.  

And although the evidence of record is not entirely 
unequivocal and/or convincing, there is nothing that would 
indicate that anything more persuasive or credible is 
available from any other source.

Pursuant to Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
in various communications, the veteran and VA have discussed 
and the veteran has expressed his understanding of the 
respective responsibilities for obtaining the necessary 
evidence.  Further development of the evidence might be 
possible but the Board finds that it is unnecessary since the 
case may be equitably addressed absent such development and 
associated further delay.

The veteran has been afforded disability evaluation 
examinations by the VA to assess the nature of his 
disabilities.  With regard to the adequacy of the 
examinations, the Board notes that the examination reports 
reflect that the examiners recorded the past medical history, 
noted the veteran's current complaints, conducted 
examinations, and offered appropriate assessments and 
diagnoses with annotated rationale.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  The Board 
finds that the examination reports coupled with the other 
evidence of record provide sufficient information to 
adequately evaluate the veteran's claim. Therefore, no 
further assistance to the veteran with the development of 
evidence is required.

In the circumstances of this case, another remand to have the 
RO take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).

The VA has satisfied its obligation to notify and assist the 
veteran in this case. Further development and further 
expending of the VA's resources is not warranted. Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a chronic 
disorder, such as psychosis, is manifest to a compensable 
degree within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. § 
3.303(d).

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f); Anglin v. West, 11 Vet. 
App. 361, 367 (1998); Cohen v Brown, 10 Vet. App. 128, 138 
(1997).

The Board notes that the regulation pertaining to claims for 
service connection for PTSD was revised during the course of 
this appeal.  See 64 Fed. Reg. 32807-32808 (1999).  Pursuant 
to Karnas v. Derwinski, 1 Vet. App. 308 (1991), where a law 
or regulation changes after the claim has been filed or 
reopened before administrative or judicial review has been 
concluded, the version most favorable to the veteran applies 
unless Congress provided otherwise or permitted the VA 
Secretary to do otherwise and the Secretary did so.

Prior to March 7, 1997, governing regulations provided that 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in- 
service stressor.

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).

However, on June 18, 1999, and retroactive to March 7, 1997, 
that regulation was amended to read as follows: Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter, a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor actually 
occurred.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is consistent 
with the circumstances, conditions, and hardships of the 
veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.

If the evidence establishes that the veteran was a prisoner-
of-war under the provisions of Sec. 3.1(y) of this part and 
the claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions and hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f) 
(effective March 7, 1997).

If the diagnosis of a mental disorder does not conform with 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) or is not supported by 
the findings on the examination report, the rating agency 
shall return the report to the examiner to substantiate the 
diagnosis.  38 C.F.R. § 4.125(a).

VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.303(a), 3.304; see 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993).

Where the claimed stressor is not related to combat, 
"credible supporting evidence" is required and "the 
appellant's testimony, by itself, cannot as a matter of law, 
establish the occurrence of a noncombat stressor." See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  

But, the requisite additional evidence may be obtained from 
sources other than the veteran's service records.  See Moreau 
v. Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 F.3d 228 
(Fed. Cir. 1997) (table).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court 
clarified the analysis to be followed in adjudicating a claim 
for service connection for PTSD.  The Court pointed out that 
the VA has adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 
and 4.126. See 61 Fed. Reg. 52695-52702 (1996). Therefore, 
the Court took judicial notice of the effect of the shift in 
diagnostic criteria.  The major effect is that the criteria 
have changed from an objective ("would evoke ... in almost 
anyone") standard in assessing whether a stressor is 
sufficient to trigger PTSD, to a subjective standard.

The criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  
The question of whether a claimed stressor was severe enough 
to cause PTSD in a particular individual is now a clinical 
determination for the examining mental health professional.  
See Cohen, supra.

Nothing in Cohen, however, negates the need for a noncombat 
veteran to produce credible corroborating and supporting 
evidence of any claimed stressor used in supporting a 
diagnosis of PTSD.  Id. at 20; Moreau v. Brown, 9 Vet. App. 
389, 395 (1996).  The corroboration may be by service records 
or other satisfactory evidence.  See Doran v. Brown, 6 Vet. 
App. 283, 289 (1994). [i.e., in Doran, a veteran's service 
records had been lost due to fire; however, his account of 
in-service stressors was corroborated by statements from 
fellow servicemen].

There are numerous other cases of record with regard to the 
burden of proof relating to stressors.  For instance, Souzzi 
v. Brown, 10 Vet. App. 307 (1997) rejected further the narrow 
definition for corroboration as discussed in Cohen.  
Specifically, it held that an appellant only needs to offer 
independent evidence of a stressful situation that is 
sufficient to imply his or her personal exposure.  Another 
case which narrowed that requirement held that the fact that 
a person was with a unit that was present during such attacks 
was of such nature to strongly suggest that he was, indeed, 
exposed thereto.  See Pentecost v. Principi,16 Vet. App. 124 
(2002). 

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of contexts, whether it has to do 
with testimony or other lay or other evidence.  See Culver v. 
Derwinski, 3 Vet. App. 292, 297 (1992). 

Lay individuals may not render medical conclusions, see 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); however, a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  

In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.  And as fact 
finder, the Board is required to weigh and analyze all the 
evidence of record and to make determinations as to the 
credibility of the evidence as well as its probative value.  
Sanden v. Derwinski, 2 Vet. App. 97, 100 (1992); see also 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein (holding that the Board has the duty to 
assess the credibility and weight to be given to the 
evidence.)  The Board may not base a decision on its own 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).

Pertinent Factual Background

The veteran had active service from May 1969 to February 
1971.  His primary occupational specialty was as a security 
policeman although he also had some training as a vehicle 
repairman.  Service documents reflect that he spent some time 
in Thailand, specifically at U-Tapao Air Field, and had a 
total of more than 8 months abroad in the Pacific Theater.  

His DD 214, which has been reviewed by the service 
department, has been updated to reflect medals and awards for 
serving in the Southeast Asia Theater; discussions of the 
awards and the nature of what they denote in and outside 
combat are also of record from the service department.

The veteran has argued that he also spent a total of almost 2 
months in Vietnam acting in a security capacity, assigned 
there on a TDY basis with the 3rd Air Force Police Squadron.  
He has identified unit leaders by name and rank.  He 
indicates that in August 1970, while on the graveyard shift, 
trip flares were set off and standard operating procedure was 
that the M60 fire was to grace fire.  He reports that he 
started on his right and fired all the way around at which 
point he saw that he had shot an American and his dog and he 
stopped.  The soldier with him pushed him off the gun and 
took his place in the firing.  He was relieved by his 
sergeant who assured him that things like that happened in 
situations as that, and that the other soldier and his dog 
had no business being in the sector.  He was told that he had 
done nothing wrong, was never charged, and 3-4 weeks later, 
he was returned to his regular position with the 45th Air 
Force Police Squadron in Thailand.

At the personal hearing, the veteran testified that he is 
sometimes confused on things including dates, and it may not 
have been August but July of 1970 when the specific incident 
mentioned above took place, but that it was definitely 1970 
when he was temporarily stationed doing security police work 
at Tan Son Nhut.  Tr. at 3.  He recalled the situation in the 
middle of the night when flares went up; there was sniper 
fire which had to be returned, and he hit an American and his 
dog who were in the line of fire.  He said that he was not 
entirely sure that the soldier had died, but that anyone 
could see the blood on him.  Tr. at 4.  The shooting was 
entirely a mistake, and when he opened fired, there was 
simply someone in the line of fire.  Tr. at 5-6.  He 
indicated that that was not the only time he fired his weapon 
but it was the only time he thought he had hit anyone.  Tr. 
at 6-7.  He was also involved in general firing at snipers in 
perimeter situations on almost a daily basis during his brief 
time in Vietnam.  Tr. at 7-8.  He said that at that time, 
they were trying to protect the facility from penetrators.  
Tr. at 8-9.  He named several others whom he knew who died 
before he went into service but could not give names for 
others who died when he was in service except that he had 
heard that the soldier with the dog he had shot was named 
Roberts.  Tr. at 9-10.  He reiterated that everyone said that 
friendly fire was something that could happen to anyone.  Tr. 
at 10.  He further described his developing pain in every 
joint soon after service.  Tr. at 10.  He described his post-
service battle with nightmares and other PTSD symptoms 
including recalling of the cited incident.

The veteran's brother provided a statement dated in March 
2001 to the effect that his brother, the veteran herein, 
served in Vietnam during the year 1970; that he was stationed 
at Tan Son Nhut during that time, in or around August; and 
furthermore, that he himself was concurrently in-country at 
the same time, throughout 1970, with "A" Company, 6/31 
Infantry Regiment, 9th Infantry Division, and that his 
brother could have opted out but did not.  He confirmed that 
there was plenty of action around Tan Son Nhut at that time 
in 1970 with nightly probes and installation attacks.

The veteran was diagnosed as having a passive dependent 
personality in service after 1970 during which time he 
complained of lower extremity stiffness and paralysis.  Some 
clinical records confirm treatment for such complaints among 
others.  

During VA hospitalization in 1971, he was diagnosed with 
paranoid reaction and expressed the complaint of having pain 
everywhere.  

Slightly later VA mental health examinations and evaluation 
reports show a diagnosis of psychophysiological 
musculoskeletal reaction.

For many years, the veteran has been seen by VA facilities 
for mental health problems which has been variously 
diagnosed.  However it has been most prevalently diagnosed as 
PTSD due to his service experiences.  


Analysis

The Board has reviewed the evidence in this case in great 
detail. As  is often the case, the basic facts tend to be 
fairly simple on the one hand, yet less so on the other.  In 
that regard, the diagnosis of PTSD is clear and 
uncomplicated, and qualified physicians have attributed the 
diagnosis to the veteran's Southeast Asia war-related 
experiences.

The only difficulty arises with the issue of whether the 
veteran was or was not in Vietnam, and/or whether he was or 
was not exposed to certain stressors.  His available service 
records confirm that he was in the location and with the unit 
he has identified in Thailand.  He has stated that he was on 
temporary duty in Vietnam at a given location with a given 
unit, doing what he was trained to do, in 1970.  His brother, 
who was in Vietnam at the same time, has confirmed it.  And 
while they are silent in this regard, a careful review of the 
veteran's official records does not show that they 
affirmatively discount that possibility.  The story is 
entirely consistent with others told by similar service 
persons in such situations, units, times, etc.

In essence, either the veteran is to be believed or not.  The 
entire crux of the claim depends thereon.  And in this 
regard, if the Board were to hold, under these circumstances, 
that he is not to believed, there must be some substantive 
basis for making such a determination against his interests.  
It simply cannot be a unilateral decision reached by the 
Board absent sound evidenciary foundation. 

The Court has repeatedly stated that the credibility issue is 
one that must be considered and addressed by the Board.  

Accordingly, all evidence considered, the Board must find the 
veteran's assertions to be neither inconsistent nor 
incredible. 

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is consistent 
with the circumstances, conditions, and hardships of the 
veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
All in all, the Board is convinced by the credible evidence 
of record that the veteran's service had combat-related 
features, and as such, his own offering of stressors must be 
taken at their face value.  

In this case, the Board also finds the veteran's discussions 
in that regard to be entirely plausible; and his service 
records and collateral information does not negate the 
allegations he has made with regard to locations, stressors, 
etc.

VA physicians have repeatedly diagnosed PTSD and have 
associated this with his service experience including the 
alleged stressors.

Since all criteria have been fulfilled, accordingly, the 
Board concludes that the veteran's currently diagnosed PTSD 
is reasonably the result of his active Southeast Asia Theater 
service, and service connection is in order.  


ORDER

Service connection for PTSD is granted.


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

